United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2821
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Devontae Horton

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                             Submitted: June 14, 2021
                               Filed: July 20, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

     Devontae Horton was convicted after a jury trial of conspiracy to distribute
between 100 grams and 1 kilogram of heroin, and distribution of a controlled
substance. The district court1 imposed a 120-month term of imprisonment to be
followed by five years of supervised release. Horton appeals claiming the evidence
was insufficient to support the drug quantity calculation and his sentence is
substantively unreasonable. We affirm.

       Drug quantity calculations are reviewed for clear error, under a preponderance
of the evidence standard. United States v. Walker, 688 F.3d 416, 420 (8th Cir. 2012).
“When calculating drug quantity, ‘the sentencing court may consider all transactions
known or reasonably foreseeable to the defendant that were made in furtherance of
the conspiracy.’” United States v. Sainz Navarrete, 955 F.3d 713, 720 (8th Cir. 2020)
(quoting United States v. Plancarte-Vazquez, 450 F.3d 848, 852 (8th Cir.2006)).
When “the quantity of drugs was established through witnesses’ testimony, the issue
becomes one of credibility.” United States v. Quintana, 340 F.3d 700, 702 (8th Cir.
2003). “It is . . . well established that in sentencing matters a district court’s
assessment of witness credibility is quintessentially a judgment call and virtually
unassailable on appeal.” Id. (quotation omitted); see also United States v. Janis, 995
F.3d 647, 651-52 (8th Cir. 2021).

       The district court’s assessment of the evidence was based on its “clear”
memory of the proceedings. At sentencing, the district court gave a detailed account
of its credibility findings and how those findings impacted Horton’s dates of
participation in the conspiracy and drug quantity. Horton’s argument that the district
court based the drug quantity calculation on acquitted conduct is unavailing. “[A]
district court may impose a sentence based on a drug quantity determination greater
than that found by the jury so long as the sentence does not exceed the statutory
maximum of the convicted offense and the district court’s calculation is supported by



      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                         -2-
sufficient evidence.” United States v. Webb, 545 F.3d 673, 677 (8th Cir. 2008).
Because the record contains sufficient evidence to support the drug quantity
calculation, we find no error.

      Horton also argues his sentence is substantively unreasonable. After careful
review, we find the district court gave appropriate weight to the factors set forth in
18 U.S.C. § 3553(a), adequately explained the sentence, and made no clear error of
judgment. United States v. King, 898 F.3d 797, 810 (8th Cir. 2018) (standard of
review; sentence was substantively reasonable after upholding drug quantity
calculation). Horton’s sentence is not substantively unreasonable.

      We affirm.
                       ______________________________




                                         -3-